Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Tabata et al (5043557) and Uecker et al (6066832).
 	For claim 1, Davidson teaches a welding-type power supply (abstract) (fig.1-4), comprising: a power converter (56 as shown in fig.2) configured to convert input power to output welding-type power to a remote device via a weld cable (par.14-15); a reference conductor (24, 28) connected between the power supply (12) and the remote device (14 and 16) (par.16).

 	Davidson fails to teach a voltage monitor configured to determine a first voltage between a first location on the weld cable and the reference conductor while less than 10 milliamperes of current is being conducted through the reference conductor and a receiver circuit configured to receive a second voltage between second location on the weld cable and the reference conductor from the remote device, wherein the second location is different than the first location.
Tabata teaches a voltage monitor (load voltage detection unit 14 as shown in fig. 1) configured to determine a first voltage between a first location on the weld cable (4a as shown in fig.1) (Col.7, lines 1-20) and a receiver circuit (either 5 and 14 as shown in fig.1) configured to receive a second voltage between second location on the weld cable (4a or 4b as shown in fig.1)  and the reference conductor from the remote device (2a as 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include determining first voltage at first location and second voltage at second location, as suggested and taught by Tabata, for the purpose of accurately detect the load voltage from the output voltage of the pulse current supplying section without being affected by the reactor component and the resistance component of the load section and the elements extended to the load section such as the cables and the welding torch (Tabata, col.3, lines 12-15).
Uecker teaches the reference conductor while zero of current (meaning that there is zero current going thru conductor) is being conducted through the reference conductor (col.4, lines 30-43, col.6, lines 35-46 “Sense lead 104 carries virtually no current” and where the amount of welding parameters such as current as controlled). 
However, Uecker does not explicitly disclose less than 10 milliamperes of current.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the current adjustment in the Uecher from zero current to less than 10 milliamperes, as applicant appears to have placed no criticality on the claimed range (see pp.(18 and 24)) indicating the range “may” be within In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include less than 10 milliamperes current is being conducted through the reference conductor, as suggested and taught by Uecker, so it can have a very small diameter, without incurring the resistive or inductive voltage losses found in the weld current conductor of cable hose assembly (Uecker, col.4, lines 36-39).
 	For claim 2, Davidson teaches further comprising a current limiting circuit to limit current conducted by the reference conductor while the voltage monitor determines the first voltage (par.16-17). 
 	For claim 3, Davidson fails to teach wherein voltage monitor is configured to determine the first voltage between the first location on the weld cable and the reference conductor while the zero.
Uecker teaches wherein voltage monitor is configured to determine the first voltage between the first location on the weld cable and the reference conductor while the zero (col.4, lines 30-43). 

 	For claim 4, Davidson teaches further comprising a controller (48) configured to: determine an offset to a weld voltage setpoint based on the first voltage and the second voltage; and control the power converter to convert the input power to output the welding-type power based on the weld voltage setpoint and the offset (par.21) (fig.3-4).  	For claim 5, Davidson teaches further comprising a current monitor configured to monitor current through the weld cable, wherein the voltage monitor is configured to measure the first voltage while the current through the weld cable is more than zero, and the controller is configured to determine the offset by determining an impedance of the weld cable (par.16-17 and 19).  	For claim 6, Davidson teaches wherein the controller is configured to determine the offset by calculating a voltage offset based on a measured weld current, and controlling the power converter comprises providing an output voltage to the weld cable that is a sum of the voltage offset and the weld voltage setpoint (par.21) (fig.3-4). . 

7 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Tabata et al (5043557) and Uecker et al (6066832)as applied to claims above, and further in view of Kooken et al (6570130).
Davidson, as modified by Tabata and Uecher, teaches all the limitation as previously set forth except for a filter configured to filter a plurality of voltage measurements made by the voltage monitor, the controller configured to determine the offset using the filtered voltage measurements, and the transmitter circuit configured to transmit a filtered voltage value.
Kooken, as shown in fig.2, a filter configured to filter (110) a plurality of voltage measurements made by the voltage monitor, the controller configured to determine the offset using the filtered voltage measurements, and the transmitter circuit configured to transmit a filtered voltage value (col.7, lines 20-65).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include a filter, as suggested and taught by Kooken, in order to produce the actual voltage and the most accurate (Kooken, col.7, lines 55-60). 


Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Uecker et al (6066832). 	For claim 13, Davidson teaches welding-type device (abstract) (fig.1-4), comprising: a reference conductor (24 and 28) connected between a welding-type power supply (12) and the welding-type device (14); a voltage monitor (48 and 50) . 
 	Davidson fails to teach determine a voltage while substantially zero current is being conducted through the reference conductor.
Uecker teaches determine a voltage while substantially zero current is being conducted through the reference conductor (col.4, lines 30-43, col.6, lines 35-46 “Sense lead 104 carries virtually no current” and where the amount of welding parameters such as current as controlled ). 

 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include substantially zero current is being conducted through the reference conductor, as suggested and taught by Uecker, so it can have a very small diameter, without incurring the resistive or inductive voltage losses found in the weld current conductor of cable hose assembly (Uecker, col.4, lines 36-39).
 	For claim 14, Davidson teaches wherein the voltage monitor is configured to determine the voltage while current is being conducted through the weld cable (par.16-17).  	For claim 15, Davidson teaches further comprising a current monitor configured to measure the current through the weld cable, wherein the transmitter circuit is Davidson fails to teach wherein voltage monitor is configured to determine the first voltage between the first location on the weld cable and the reference conductor while the current is zero.
Uecker teaches wherein voltage monitor is configured to determine the first voltage between the first location on the weld cable and the reference conductor while the current is zero (col.4, lines 30-43). 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include zero current is being conducted through the reference conductor, as suggested and taught by Uecker, so it can have a very small diameter, without incurring the resistive or inductive voltage losses found in the weld current conductor of cable hose assembly (Uecker, col.4, lines 36-39). 	For claim 17, Davidson teaches wherein the welding-type device does not include a voltage sense lead (par.16-17).  	For claim 18, Davidson teaches further comprising a wire drive (14) to feed electrode wire to a weld torch (16) (fig.1).  	For claim 19, Davidson teaches wherein the voltage monitor is configured to . 

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Uecker et al (6066832) as applied to claims above, and further in view of Kooken et al (6570130).
Davidson, as modified by Uecker, teaches all the limitation as previously set forth except for a filter configured to filter a plurality of voltage measurements made by the voltage monitor, the controller configured to determine the offset using the filtered voltage measurements, and the transmitter circuit configured to transmit a filtered voltage value.
Kooken, as shown in fig.2, a filter configured to filter (110) a plurality of voltage measurements made by the voltage monitor, the controller configured to determine the offset using the filtered voltage measurements, and the transmitter circuit configured to transmit a filtered voltage value (col.7, lines 20-65).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include a filter, as suggested and taught by Kooken, in order to produce the actual voltage and the most accurate (Kooken, col.7, lines 55-60). 

Response to Amendments/Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. However, claims 13-21 have been fully considered but they are not persuasive.

Remarks
Applicant argues for claim 13, that Davidson fails to teach a transmitter circuit configured to communicate the voltage to the welding-type power supply. However, examiner respectfully disagrees with applicant because Davidson teaches, as shown in fig.2, multiple circuitries that communicates with power system for purpose the providing the appropriate power to the output system, and one of the circuitries, is power conversion circuit (56 as shown in fig.2), that communicate to power supply to convert and transmits such power to an appropriate welding output for transfer to the welding torch. Examiner suggest to applicant to amend the claims to define how the transmitter circuitry communicates to the power supply such as cable or wireless in order to overcome the prior art Davidson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715